COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jules Williams v. Marvlyn Jennifer Williams

Appellate case number:    01-16-00970-CV

Trial court case number: 2015-35489

Trial court:              246th District Court of Harris County

        On July 18, 2017, appellee filed a “Motion to Dismiss Appeal, Alternatively, Motion to
Strike Appellant’s Brief Alternatively, Motion for an Amended Brief.” On July 24, 2017, appellant
filed a response entitled as a “Motion to Oppose Request by Appellee for Appellant Brief to Be
Stricken or Appeal Dismissed.” Because appellant’s “motion” is a response opposing the relief
sought by appellee, we dismiss it as a motion and consider it as an objection to appellee’s motion.
Appellee’s motion to dismiss the appeal and for alternative relief is DENIED.
        On July 24, 2017, appellant also filed a “Motion to Request a Default Judgment for Failure
to File Reply Brief Within Specified Timeframe.” The motion requests that we not consider
appellant’s brief and impose sanctions for its being filed 4 days after the filing deadline.
Appellant’s motion is DENIED.
       It is so ORDERED. All other pending motions filed as of this date are dismissed as moot.

Judge’s signature: /s/ Jane Bland
                   Acting individually

Date: July 27, 2017